DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4,6-9, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Lochkovic 2005/0013573US in view of the US Patent Application Publication to Blazer 20200142144US.
In terms of Claim 1, Lochkovic teaches a bendable optical fibre cable  (Figures 30-40) comprising: one or more ribbon stacks (Figure 30: 12), wherein each of the one or more ribbon stacks comprises a plurality of optical fibers (Figure 30: 12; [0113]); and an outer sheath (Figure 30: 308), wherein the outer sheath is made up of a composite material having a low flexural modulus (Lochkovic discloses in Paragraphs 0105-0107 materials of the outer jacket are made from polymers of Polyethylene and Polyurethane. These materials are the same materials that the applicant discloses as examples of “low flexural modulus” material [See Paragraph 0038 of Application Publication 2021/0063661 corresponding to the current application]), wherein the composite material has a base compound (Polyethylene or Polyurethane [0105-0107]). The outer sheath (Figure 30: 308 of Lochkovic) is characterized by a flexural modulus in range of about 50 MPa to 500 MPa (Paragraph [0105-0106] which discloses the outer jacket can be made of polyurethane or polyethylene which contain a flexural modulus within the specified range; furthermore, these are also the same materials applicant for the claimed invention sheath). Lastly, Engineering Fundamentals explicitly indicates that polyurethane has a flexural modulus of 69-690 MPa (https://www.efunda.com/Materials/polymers/properties/polymer_datasheet.cfm?MajorID=PU&MinorID=1), which meets the claimed ranges of 50 MPa to 500 MPa. Furthermore, the two examples disclosed by the applicant (polyethylene and polyurethane) having “low flexural modulus” materials include the same materials used in the outer jacket layer 308 of Lochkovic, wherein the cable contains a plurality of strength members having a thickness in the outer sheath (See Figure 30: strength members 305 is inside outer sheath 308); wherein the optical cable is bendable having a bending radius (Lochkovic [0088], [0095], [0158]) wherein the ribbon cable can be adjust to allowable for bendability ([0088-0095]).  
Lochkovic / Blazer do not teach wherein the bend radius is about 7.5D + 20%.
It would have been obvious to one of ordinary skill in the art at the time of filing of the current invention to modify bend radius of Lochkovic / Blazer to be 7.5D to ensure the right amount of flexibility characteristics to the fiber while balancing the optical loss variable of the cable. This modification will increase the durability and optical performance of the cable since bending radius attributes to optical efficiency during transmission. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

As for claim 3, Lochkovic / Blazer teach the cable of claim 1, wherein Lochkovic teaches the base compound of the composite material of the outer sheath comprises polyethylene ([0105]).
As for claim 4, Lochkovic / Blazer teach the cable of claim 1, wherein Lochkovic teaches the base compound of the composite material of the outer sheath comprises a plurality of polymers ([0105 and 0106]), wherein the plurality of polymers in base compound of the composite material of the outer sheath facilitates reduction in flexural modulus of the outer sheath ([0105] and [0106]), wherein the plurality of polymers in base compound of the composite material of the outer sheath comprises at least one of low smoke zero halogen ([0132]) and thermoplastic polyurethane ([0105 and0106]).
In regards to claims 6 and 20, Lochkovic / Blazer teach the cable of claims 1, 10, and 17 

As for claim 7, Lochkovic / Blazer teach the cable of claim 1, wherein Lochkovic teaches the one or more ribbon stacks (Figure 30: 12) is one of a conventional ribbon (12; [0113]), a rollable ribbon and an intermittent bonded ribbon, wherein the plurality of optical fibers of each of the one or more ribbon stacks is loose optical fibers ([0034]).
In regards to claim 8, Lochkovic / Blazer teach the cable of claims 1 and 10 wherein Lochkovic teaches a cable having an inner layer (Figure 30: 304 or 307). 
Lochkovic / Blazer do not teach wherein the inner layer has a thickness of about .1 mm to .5mm.
It would have been obvious to one of ordinary skill in the art at the time of filing of the current invention to modify the inner layer to have a thickness of about .1mm to .5mm to ensure the right amount of flexibility characteristics to the fiber while keeping the cable overall weight down. This modification will increase the durability, reduce the excess weight and cost of the cable. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In regards to claim 9, Lochkovic / Blazer teach the cable of claims 1 and 10 wherein Lochkovic teaches having an outer layer with a thickness (Figure 30: 308).
 Lochkovic does not teaches wherein outer layer having a thickness of 1.4mm to 3 mm.
Blazer teaches the outer layer 12 has a thickness of about 2.5 mm (Blazer [0037]) which is within the range of 1.4 mm to 3 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the outer layer 308 of Lochkovic to have a thickness of 2.5 mm which is within the range of 1.4mm and 3 mm in order to balance the strength and flexibility of the cable ([0038]).

In terms of claim 17, Lochkovic / Blazer teach wherein Lochkovic teaches a bendable optical fibre cable  (Figures 30-40) comprising: one or more ribbon stacks (12), wherein each of the one or more ribbon stacks comprises a plurality of optical fibers (12; [0113]) and an outer sheath (Figures 30: 308), wherein the outer sheath is made up of a composite material having a low flexural modulus (Lochkovic discloses in Paragraphs 0105-0107 materials of the outer jacket are made from polymers of Polyethylene and Polyurethane. These materials are the same material of which the applicant discloses as examples of “low flexural modulus” material [See Paragraph 0038 of Application Publication 2021/0063661 corresponding to the current application]), wherein the composite material has a base compound (Polyethylene or Polyurethane [0105-0107]). The outer sheath (308 of Lochkovic) is characterized by a flexural modulus in range of about 50 MPa to 500 MPa (Paragraph [0105-0106] which discloses the outer jacket can be made of polyurethane or polyethylene which contain a flexural modulus within the specified range; furthermore, these are also the same materials applicant for the claimed invention sheath). Lastly, Engineering Fundamentals (https://www.efunda.com/Materials/polymers/properties/polymer_datasheet.cfm?MajorID=PU&MinorID=1) explicitly indicates that polyurethane has a flexural modulus of 69-690 MPa, which meets the claimed ranges of 50 MPa to 500 MPa. Furthermore, the two examples as disclosed by the applicant (polyethylene and polyurethane) having “low flexural modulus” materials include the same materials used in the outer jacket layer 308 of Lochkovic; wherein the optical cable is bendable having a bending radius (Lochkovic [0088], [0095], [0158]) wherein the ribbon cable can be adjusted to allowable for bendability ([0088-0095]). 
Lochkovic / Blazer do not teach wherein the bend radius is about 7.5D + 20%.
It would have been obvious to one of ordinary skill in the art at the time of filing of the current invention to modify bend radius of Lochkovic / Blazer to be 7.5D to ensure the right amount of flexibility characteristics to the fiber while balancing the optical loss variable of the cable. This modification will increase the durability and optical performance of the cable since bending radius attributes to optical efficiency during transmission. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
As for claim 19, Lochkovic / Blazer teach the cable of claim 17, wherein Lochkovic teaches the base compound of the composite material of the outer sheath comprises a plurality of polymers ([0105 and 0106]), wherein the plurality of polymers in base compound of the composite material of the outer sheath facilitates reduction in flexural modulus of the outer sheath ([0105] and [0106]), wherein the plurality of polymers in base compound of the composite material of the outer sheath comprises at least one of low smoke zero halogen ([0132]) and thermoplastic polyurethane ([0105 and0106]).
As for claim 21, Lochkovic teach the cable of claim 1, Lochkovic does not teach wherein the diameter of the strength members are in the range of .9 mm and 1.4mm.
Blazer does fiber cable use to house plurality of fibers (Figure 1: 18) wherein the cable has an outer sheath (Figure 1: element 12 is consider an outer sheath by the examiner) which contains a plurality of strength members (Figure 1: 32). The strength members have a diameter of 1 mm to 3mm ([0037]), this range falls within the range of .9 mm to 1.4 mm as claimed by the applicant. Blazer further indicates the dimension of the strength members allows for element 12 to provide strength, and flexibility ([0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Lochkovic with the dimension of the strength member disclosed by Blazer to obtain a strength member with the diameter within .9 to 1.4 mm in order to optimize strength and flexibility of the cable (Blazer [0038]).


Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. In this instant the applicant argues the prior art does not teach the limitation of “wherein the bend radius is about 7.5D + 20%” (remarks Page 8-11).
The examiner acknowledges the prior art of Lochkovic and Blazer does not explicitly teach the exact ranges tolerance as claimed. However, the both cable of Lochkovic ([0088] and [0095]) and Blazer ([0009] and [0075]) teaches a ribbon set up wherein the cable is designed to allow for bending purposes. Further the cable of Lochkovic is made of same flexural material that allows for bending as stated in rejection of claim 1 as the disclosed invention. Hence the only differences are a mere degree of tolerance between the claimed invention and the prior art. The examiner considers this difference to be mere optimization of the bending degree a fiber can have to ensure limited bending loss or structural damage. The optimization of bending loss is well known in the optical fiber art and is discussed in Blazer ([0009]). Thus, the examiner considers this modification to an obvious step to one of ordinary skill given that the material is the prior art and claimed invention are similar, the structure of the cables are relatively similar. One can just change the dimension of the diameter in order to achieve a desired loss profile while still ensure the cable to flexible for installation purposes.
The applicant further argued the prior art does not teach the limitations of an inner layer having a thickness of .1 mm to .5mm.
The examiner upon further review disagrees, as indicated in the new rejection to claim 1, the secondary art of Blazer teaches an inner layer (30) shown below. The inner layer (30) having a thickness of .5mm or thin in different locations ([0031 and 0033]). The thin film having a thickness of .5 or less is used to allow easy tearing of the binder film to give access to the ribbons units inside. Therefore, the prior art of Blazer reads onto the newly amended claim 1.

    PNG
    media_image1.png
    291
    512
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             


/SUNG H PAK/           Primary Examiner, Art Unit 2874